DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 30 and 32 are objected to because of the following informalities:  
Claim 30, line 6, "betwee" should be --between--
Claim 32, line 3, "rug" should be --lug--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 16 recites "a land portion defined by two of the circumferential grooves" (line 5), "a plurality of lug grooves provided in the land portion" (line 7), and that "among open ends on both sides of the lug groove of the land portion, and open end. . ." on the side of the two-dimensional portion of the sipe is "provided with a raised bottom portion" (lines 20-22). Claim 16 then recites "the land portion includes a shoulder land portion on the outer side of the circumferential groove and a middle land portion on the inner side of the shoulder land portion" in lines 23-25. As best can be understood by the claim language, the recitation of "the land portion includes a shoulder land portion . . .  and a middle land portion" appears to require the shoulder and middle land portions possess all of the limitations defined for the land portion (Examiner notes that claim 16 refers back the three-dimensional portion of the sipe in the shoulder land portion in the last two lines, this three-dimensional portion being part of the composite sipe of the land portion). The specification as originally filed does not provide support for the shoulder land portion being defined by two of the circumferential grooves (it is defined by a circumferential groove and a tread edge) or having a raised bottom portion in the lug groove of the shoulder land portion.
Claims 17-30 are replete with references to "the land portion," "the lug groove," "the composite sipe," or "the sipe" and recite limitations which only have support for those of the middle land portion and not the shoulder land portion. As noted below, the antecedent basis for these limitations are unclear. For the purpose of examination, they have been assumed to refer to that of the middle land portion; however, if applicant intended to refer to each land portion, including the shoulder land portion, then there is insufficient support in the originally filed specification.
Claims 31 and 32 recite "the land portion includes a center land portion" in lines 1-2 of each claim. Similar to the discussion above, the claim, as written, appears to require the center land portion possess all of the limitations defined for the land portion of claim 16. There does not appear to be support for this limitation in the originally filed specification.
Claim 33 recites "the circumferential main grooves do not have raised bottoms except for wear indicators" in lines 1-2. There does not appear to be support for this limitation in the originally filed specification. While the specification mentions wear indicators, it does not discuss the absence of raised bottoms in the circumferential grooves. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites "the lug groove" in lines 10 and 20. There is insufficient antecedent basis for this limitation in the claim. Examiner notes that claim 16 recites "a plurality of lug grooves" in line 7 and it is unclear whether "the lug groove" refers to each of the plurality of lug grooves or one of the lug grooves. For the purpose of examination, it is assumed to refer to --each lug groove--. 
Claim 16 recites "the circumferential main groove" in line 24. There is insufficient antecedent basis for this limitation in the claim. Claim 16 recites plural circumferential main grooves in lines 3-5. It is unclear as to which circumferential main groove is "the circumferential main groove."
Claim 16 recites "the land portion includes a shoulder land portion on the outer side of the circumferential main groove and a middle land portion on the inner side of the shoulder land portion" in lines 23-25. It is unclear how "the land portion" (singular) can instead include two separate land portions (the shoulder land portion and the middle land portion). Furthermore, claim 1 recites "a land portion is defined by two of the circumferential main grooves" and "the land portion" is provided with lug grooves, a sipe having two- and three-dimensional portions, and a raised bottom portion in the lug groove of the land portion (see lines 5-22 of claim 16). It is unclear whether the shoulder land portion and the middle land portion are intended to each include these features. Examiner notes that claim 16 refers to "the three-dimensional portion of the sipe is provided on the inner side of the sipe in the tire width direction of the shoulder land portion" in the last 2 lines--which implies that the shoulder land portion incorporates all of the limitations of recited for the land portion in lines 5-22 because it references the composite sipe structure. For the purpose of examination, it is assumed that the shoulder land portion includes all the limitations of "the land portion."
Claims 17, 20 recite "the lug groove" in line 2. There is insufficient antecedent basis for this limitation in the claim. Examiner notes that claim 16 recites "a plurality of lug grooves" in line 7 and it is unclear whether "the lug groove" refers to each of the plurality of lug grooves or one of the lug grooves. For the purpose of examination, it is assumed to refer to --each lug groove--. 
Claim 21 recites "the circumferential main groove" in line 24. There is insufficient antecedent basis for this limitation in the claim. Claim 16 recites plural circumferential main grooves in lines 3-5. It is unclear as to which circumferential main groove is "the circumferential main groove."

Claim 17 recites "the lug groove of the land portion" in line 2. Claim 20 recites "the lug groove" in line 2. The antecedent basis for the limitation is unclear since claim 16 recites a land portion which includes a shoulder land portion and a middle land portion, each with plural lug grooves.
Claims 18 and 19 refer to "the land portion" in line 3 of each claim. Claim 28 recites "the land portion" in line 1. The antecedent basis for the limitation is unclear since claim 16 recites a land portion which includes a shoulder land portion and a middle land portion.
Claims 21-23 recite "the composite sipe" in line 2 of each claim. Claim 24 recites "the sipe" in line 2 and "the land portion" in lines 5-6. Claim 25 recites "the land portion" in lines 2 and 3 and "the sipe" in line 6. Claim 26 recites "the sipe" in line 1. The antecedent basis for the limitation is unclear since claim 16 recites a land portion which includes a shoulder land portion and a middle land portion, each with composite sipes.
For the antecedent basis issues listed above for claims 17-28, it is unclear whether the limitations are directed towards both the shoulder land portion and the middle land portion or one of the shoulder land portion or the middle land portion. In light of the specification and figures, it appears applicant intends for the limitations of claims 17-30 to refer to features of the middle land portion. For the purpose of examination, it is assumed these dependent claims refer to the middle land portion.
Claim 31 and 32 recites "the land portion includes a center land portion" in lines 1-2. It is unclear how "the land portion" (singular) can instead include additional land portions (the shoulder land portion, the middle land portion, and the center land portion) and whether the center land portion must have all of the features of "the land portion" in lines 5-22 of claim 16.

Response to Arguments
Applicant’s arguments with respect to claims 16-33 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Allowable subject matter has not been indicated for the claims due to the rejections under 35 U.S.C. 112(a) and 112(b) and ambiguity as to what limitations are intended to be applied to the middle and shoulder land portions. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C DYE whose telephone number is (571)270-7059. The examiner can normally be reached Monday - Friday, 10:00 am - 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT C DYE/Primary Examiner, Art Unit 1749